Case 1:19-cv-05896-FB-RER Document 16 Filed 02/12/20 Page 1 of 3 PageID #: 130



                                  UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF NEW YORK


JOSEPH J. PLUMERI II,                              Civil Case No.: 1:19-cv-05896-FB-RER

                        Plaintiff,

v.                                                            NOTICE OF MOTION

STEVEN B. BARGER,

                        Defendant.


             PLEASE TAKE NOTICE that upon the annexed affidavit of Gary B. Eidelman dated

February 12, 2020, the exhibits attached thereto, legal memorandum , and all pleadings and

proceedings in this matter, the undersigned, on behalf of the Plaintiff Joseph J. Plumeri II moves

this Court before the Honorable Frederic Block, United States District Court Judge, United

States Courthouse, Eastern District of New York, 225 Cadman Plaza East, Brooklyn New York

11201, for an Order of Default Judgment against Defendant Steven B. Barger pursuant to Fed. R.

Civ. Pro. 55(b)(2), and for such other and further relief as the Court deems proper and just.


Dated: February 12, 2020                     Respectfully submitted,
                                             SAUL EWING ARNSTEIN & LEHR LLP

                                             /s/ Gary B. Eidelman
                                             Gary B. Eidelman (admitted pro hac vice)
                                             Michael P. Cianfichi (admitted pro hac vice)
                                             500 E Pratt Street
                                             Baltimore, Maryland 21202
                                             (410) 332-8975
                                             gary.eidelman@saul.com

                                             Gillian A. Cooper
                                             Centre Square West
                                             1500 Market Street, 38th Floor
                                             Philadelphia, Pennsylvania 19102
                                             (215) 972-7861


36391258.2 02/12/2020
Case 1:19-cv-05896-FB-RER Document 16 Filed 02/12/20 Page 2 of 3 PageID #: 131



                                   gillian.cooper@saul.com
                                   New York Office
                                   1270 Avenue of the Americas, Suite 2005
                                   New York, New York 10020

                                   Counsel for Plaintiff Joseph J. Plumeri II




36391258.2 02/12/2020
Case 1:19-cv-05896-FB-RER Document 16 Filed 02/12/20 Page 3 of 3 PageID #: 132



UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK


JOSEPH J. PLUMERI II,                                   Civil Case No.: 1:19-cv-05896-FB-RER

                        Plaintiff,

v.
                                                               CERTIFICATE OF SERVICE
STEVEN B. BARGER,

                        Defendant.


             I hereby certify that a true and correct copy of the foregoing Notice of Motion for Default

Judgment, Memorandum of Law in Support of Motion for Default Judgment, Affidavit of Gary

B. Eidelman in Support of Motion for Default Judgment with exhibits, and Proposed Order for

Default Judgment were served via ECF and Certified Mail postage prepaid on the following:

                                            Steven B. Barger
                                           1020 Linkside Drive
                                       Birmingham, Alabama 35242
                                               Defendant

                                                   /s/ Gary B. Eidelman
                                                   Gary B. Eidelman

Dated: February 12, 2020




36391258.2 02/12/2020
